DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “management unit”, “feature quantity extraction unit”, “abnormality detection unit” (see for example claim 1) and “storage unit” (see for example claim 9) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: “management unit”, “feature quantity extraction unit”, “abnormality detection unit” and “storage unit”. Specifically, while block diagrams are provided there is no disclosure as to whether these units are purely in hardware, software, or some combination. Furthermore, the block diagrams simply show "boxes" as each unit and fail to clarify this. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Due to the 112 f interpretation above, there is no written description for the structure of the “management unit”, “feature quantity extraction unit”, “abnormality detection unit” (see for example claim 1) and “storage unit” (see for example claim 9).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites  "for each unit section" which is unclear. Specifically, it is unclear if this is a section of data or a section of one of the "units" in the claim that is defined. The  examiner notes that the specification discusses "frames" but these “frames” are not defined in the claim and therefore it is unclear how a "unit section" is defined or how it could be used in the limitation as presented. 
Claim 1 recites the limitation "the unit section".  There is insufficient antecedent basis for this limitation in the claim due to the clarity issues discussed above.
Claim 1 recites the limitation "the corresponding unit section".  There is insufficient antecedent basis for this limitation in the claim due to the clarity issues discussed above. Further, this language is unclear as there is no indication as to what each section is corresponding to.
Claim 1 recites the limitation "the first internal state value".  There is insufficient antecedent basis for this limitation in the claim as it is unknown if this is the predetermined first internal state value or another value. 
Claim 2 recites the limitation "the first internal state value".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 also recites the limitation "the first internal state value".  There is insufficient antecedent basis for this limitation in the claim. Further, as this is now defined as an “arbitrary” value it is more unclear if this is the predetermined value defined in claim 1 or another value. 
Claim 4 recites the limitation "the unit section".  There is insufficient antecedent basis for this limitation in the claim, specifically since there are multiple units and an unclear unit section defined in claim 1.
Claim 11 recites  "for each unit section" which is unclear. Specifically, it is unclear if this is a section of data or a section of one of the "units" in the specification. The  examiner notes that the specification discusses "frames" but these “frames” are not defined in the claim and therefore it is unclear how a "unit section" is defined or how it could be used in the limitation as presented. 
Claim 11 recites the limitation "the unit section".  There is insufficient antecedent basis for this limitation in the claim due to the clarity issues discussed above.
The Examiner notes that due to the numerous 112 issues above any further examination of the claims on the merits is “as best understood”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to an apparatus, which would fall into a statutory category of invention. However, the claim recites “units” to acquire a value, calculate a feature quantity and generate a result. Under step 2a prong one this is no more than a mathematical calculation, and therefore is taken to be an abstract idea. The claim does not incorporate the abstract idea into a practical application in step 2a prong 2, as there is no more than result generation. The claim does not include any limitations amounting to significantly more than the abstract idea in step 2b as the claimed "units" are not defined and therefore a no more than automation, potentially via a computer, of the abstract idea which the courts have repeatedly taken to not amount to significantly more than the abstract idea itself.
Dependent claims 2-10 fail to incorporate more than the abstract idea of claim 1, as they further define the math performed, and are therefore abstract themselves.
Claim 11 is directed to a non-transitory computer readable medium, which would fall into a statutory category of invention. However, the claim recites  steps to acquire a value, calculate a feature quantity and generate a result. Under step 2a prong one this is no more than a mathematical calculation, and therefore is taken to be an abstract idea. The claim does not incorporate the abstract idea into a practical application in step 2a prong 2, as there is no more than result generation. The claim does not include any limitations amounting to significantly more than the abstract idea in step 2b as the use of a non-transitory computer readable medium to perform the steps no more than automation via a generic computer of the abstract idea, which the courts have repeatedly taken to not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US PG PUB 2018/0239723) in view of Nakamura (JP 2008-072047 as cited on the IDS filed 3/23/2021 see also the attached machine translation).
The Examiner again notes that due to the numerous 112 issues above any further examination of the claims on the merits is “as best understood”.
Regarding claim 1: Ota discloses a control apparatus, comprising: 
a management unit that acquires a state value generated in a subject to be controlled for each predetermined control period, and updates an internal state value held internally (Ota paragraph 0030, 0066); 
a feature quantity extraction unit (Ota paragraph 0033); 
an abnormality detection unit that generates a detection result indicating whether any abnormality has occurred in a subject to be monitored comprised in the subject to be controlled, on the basis of the feature quantity calculated by the feature quantity extraction unit, wherein the abnormality detection unit outputs the value of the first internal state value associated with the feature quantity used for generating the detection result, in correspondence with the generated detection result (Ota paragraph 0113-0134).
Ota does not explicitly disclose that the feature quantity unit calculates for each unit section determined according to a value of a predetermined first internal state value a feature quantity from a change of a predetermined second internal state value generated in the unit section, wherein the feature quantity extraction unit outputs the value of the first internal state value used to determine the corresponding unit section in correspondence with the calculated feature quantity. 
Nakamura discloses analyzing a device for abnormality in which multivariate analysis are performed using process processing results such as line width as objective variables and process (feature) data as explanatory variables. Since the correlation between the process result and the process (feature amount) data is expected to change when the manufacturing condition changes, the analysis is performed for each recipe, and the correlation (model) is obtained for each (Nakamura paragraph 0005).
It would have been obvious to one of ordinary skill in the art at the time of filing to include feature quantity determination, such as that in Nakamura, in the invention of Ota in order to appropriately manage and  improve the manufacturing yield of the product (Nakamura paragraph 0002).
Regarding claim 2: Ota and Nakamura disclose the limitations of claim 1 as described above. Nakamura also discloses the value of the first internal state value output by the feature quantity extraction unit is input to the abnormality detection unit (Nakamura paragraph 0005).
Regarding claim 3: Ota and Nakamura disclose the limitations of claim 1 as described above. Ota also discloses the feature quantity extraction unit receives a designation of an arbitrary internal state value as the first internal state value (Ota paragraph 0035 where multiple types of chapter determinations are disclosed which includes an “arbitrary” choice).
Regarding claim 4: Ota and Nakamura disclose the limitations of claim 1 as described above. Ota also discloses the feature quantity extraction unit determines a section in which the first internal state value shows the same value as the unit section (Ota paragraph 0035 where correspondence includes a match).
Regarding claim 5: Ota and Nakamura disclose the limitations of claim 1 as described above. Nakamura also discloses for each unit section, the feature quantity extraction unit calculates the feature quantity from the change of the second internal state value in a partial section in which a predetermined third internal state value shows a predetermined value in the unit section (Nakamura paragraph 0005 where performing for “each” condition is multiple states).
Regarding claim 9: Ota and Nakamura disclose the limitations of claim 1 as described above. Ota also discloses a storage unit that stores at least one of time series data of the feature quantity corresponding to the value of the first internal state value and time series data of the detection result corresponding to the value of the first internal state value (Ota paragraph 0030).
Regarding claim 10: Ota and Nakamura disclose the limitations of claim 1 as described above. Ota also discloses the management unit further internally holds calculation results of the feature quantity extraction unit and the abnormality detection unit as internal state values that can be referred to by a program executed by the control apparatus (Ota paragraph 0030).
Regarding claim 11: Ota discloses a non-transitory computer readable medium storing a control program executed by a control apparatus, the control program causing the control apparatus to perform: 
acquiring a state value generated in a subject to be controlled for each predetermined control period and updating an internal state value held internally Ota paragraph 0030, 0066); 
generating a detection result indicating whether any abnormality has occurred in a subject to be monitored comprised in the subject to be controlled, on the basis of the calculated feature quantity (Ota paragraph 0113-0134).; and 
outputting the value of the first internal state value associated with the feature quantity used for generating the detection result, in correspondence with the generated detection result(Ota paragraph 0113-0134).
Ota does not explicitly disclose for each unit section determined according to a value of a predetermined first internal state value, calculating a feature quantity from a change of a predetermined second internal state value generated in the unit section; and outputting the value of the first internal state value used to determine the corresponding unit section, in correspondence with the calculated feature quantity; 
Nakamura discloses analyzing a device for abnormality in which multivariate analysis are performed using process processing results such as line width as objective variables and process (feature) data as explanatory variables. Since the correlation between the process result and the process (feature amount) data is expected to change when the manufacturing condition changes, the analysis is performed for each recipe, and the correlation (model) is obtained for each (Nakamura paragraph 0005).
It would have been obvious to one of ordinary skill in the art at the time of filing to include feature quantity determination, such as that in Nakamura, in the invention of Ota in order to appropriately manage and  improve the manufacturing yield of the product (Nakamura paragraph 0002).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ota and Nakamura (JP in view of Gupta (US PG Pub 2003/0004688)
Regarding claim 6: Ota and Nakamura disclose the limitations of claim 1 as described above. Ota and Nakamura do not explicitly disclose the abnormality detection unit refers to learning data prepared in advance and calculates, from the feature quantity, a value indicating a possibility that any abnormality has occurred in the subject to be monitored.
Gupta discloses a detection system in which anomaly based detection requires a learning/training process utilizing statistical techniques (Gupta paragraph 0053).
It would have been obvious to one of ordinary skill in the art to include learning techniques, such as those in Gupta, in the invention of Ota and Nakamura in order to generate appropriate results (Gupta paragraph 0053).
Regarding claim 7: Ota, Nakamura and Gupta disclose the limitations of claim 6 as described above. Gupta also discloses the learning data comprises a group of feature quantities obtained in a normal case; the abnormality detection unit calculates the value indicating the possibility that any abnormality has occurred in the subject to be monitored based on a degree of deviation of the feature quantity with respect to the group of feature quantities comprised in the learning data (Gupta paragraph 0053).
Regarding claim 8: Ota, Nakamura and Gupta disclose the limitations of claim 6 as described above. Gupta also discloses the abnormality detection unit generates a detection result indicating whether an abnormality has occurred in the subject to be monitored based on whether the value indicating the possibility that any abnormality has occurred in the subject to be monitored is within a predetermined threshold range (Gupta paragraph 0053).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. Examiner explicitly notes the Scherr reference discloses diagnosis of sensor systems and the Goto reference discloses maintenance of field devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896